ILI: D
                                                                                                       CXURT        I'° A"PPEALS


                                                                                                     20 i3 QED 17 AM 8: 50
                                                                                        WASHINGS                   4'   Slit
             IN THE COURT OF APPEALS OF THE STATE OF
                                                                                                     F~ Y
                                               DIVISION II                                                     E


     STATE OF WASHINGTON,                                                  No. 43771 -6 -II


                                     Respondent,


               MA




     L.L.L.,                                                        UNPUBLISHED OPINION


                                     0

                                                                                  1
               WORSWICK, C. J. — After the juvenile   court accepted   LLL'   s       guilty plea to second degree

     manslaughter, it entered a disposition order imposing $ 5, 750 in restitution to be paid to the

     Washington State Crime Victim' s Compensation program to cover funeral expenses for the


     victim, LLL' s deceased newborn child. LLL appeals the restitution order, asserting that ( 1) the

     trial court erred by concluding that it lacked discretion to not impose restitution, and ( 2) the trial

     court abused its discretion by imposing restitution to cover funeral expenses for her deceased

I_   child. Because RCW 13. 40. 190( 2) requires a juvenile court to impose restitution for a victim' s


     funeral expenses that have been paid by the Crime Victim' s Compensation program, we affirm.

                                                     FACTS


               On January 25, 2012, LLL pleaded guilty to second degree manslaughter for the death of

     a newborn infant born to her when she was 16 years old. The infant' s father had been convicted


     of rape after impregnating LLL. After accepting LLL' s guilty plea, the juvenile court conducted



     1 This opinion refers to the juvenile offender by her initials to protect her privacy interests. RAP
     3. 4.
No. 43771 -6 -II



a disposition hearing. At the hearing, the State told the juvenile court that it had originally

charged LLL as an adult with first degree murder, but that it amended the charge to second


degree manslaughter in exchange for LLL' s guilty plea because of evidentiary issues and other

circumstances, including LLL' s age and lack of parental support. The State recommended that

the juvenile court impose 12 months of probation and $ 7, 414. 93 in restitution to reimburse the

Crime Victim' s Compensation program for funds spent on the victim' s funeral expenses. The

juvenile court' s disposition order imposed 30 days detention with 30 days credit for time served,


imposed 12 months of probation, and required LLL to continue with mental health counseling.

       The juvenile court held a restitution hearing on April 20. At the restitution hearing, the

State asserted that the juvenile court was required to impose restitution under RCW 13. 40. 190.


LLL responded that imposing restitution would be inequitable because neither she nor any

member of her family had been consulted about the funeral home' s " outlandish" expenses, which

she could not afford.    Report   of   Proceedings ( Apr. 20, 2012)     at   5.   She asserted that $ 500 for


cremation services would have been an appropriate amount of restitution. After the State pointed


out that LLL's mother had made the funeral arrangements, LLL-argued that she -should - ot be
                                                                                     n

bound to her mother' s agreement because her mother was estranged from her and had

contributed to her abuse.


        On April 25, the juvenile court issued a memorandum opinion that concluded:


                  The State of Washington, through the Crime Victim' s Compensation Act,
        determined that burial and funeral expenses for [ the victim] were compensable
        under the crime victim' s act in the amount of $7, 414. 43 and paid that money on
        behalf of the crime victim' s program.
                  There well may be legitimate philosophical differences in whether or not
        those   funds   were   wisely    spent.   However, under the statutes and case law the
        question is whether or not the expenses would have been incurred " but for" the
        acts of   the defendant   and whether     the   expenses were   reasonably foreseeable.       The




                                                          1)
No. 43771 -6 -II



             Court has no information to indicate that the particular expenses incurred were not
             reasonably foreseeable nor that they would have been incurred but for the act of
             the   respondent.       The Court is also aware that the respondent is a juvenile, a
                    time
             full[ -]      student, and one likely seeking higher education in the near future, all
             commendable          goals.    Nevertheless, students are able to earn some income while
             going to      school.         The Court is going to impose the restitution requested.
             However,      over    the          of the next 18 months [ LLL] may make minimum
                                           period

             payments of $25 per month               towards   such restitution.    Thereafter, the restitution
             amount owed will         increase to $ 50 per month at a minimum until such time as the
             restitution is paid in full.


Clerk'   s   Papers ( CP)    at   50 -51.    On April 27, LLL filed a motion requesting the juvenile court to

reconsider its restitution ruling. In the reconsideration motion LLL argued that, despite RCW

13. 40. 190( 2)' s mandatory language, the juvenile court had discretion to not impose restitution.

LLL also argued that she had a statutory right to decide her child' s funeral arrangements under

RCW 68. 50. 160. Finally, LLL argued that the amount of restitution ordered exceeded the

maximum award allowed under RCW 7. 68. 070. On June 23, the juvenile court issued an

opinion and order in response to LLL' s reconsideration motion that reduced her restitution


obligation to $ 5, 750, the statutory limit for reimbursing the Crime Victim' s Compensation for

payment of funeral expenses. LLL timely appeals the trial court' s restitution order.

                                                           ANALYSIS


             LLL first contends that the juvenile court. erred by failing to recognize that it had

discretion to not impose restitution. Because RCW 13. 40. 190 provides that restitution is


mandatory for juvenile offenders, we disagree.

             We review restitution orders under the Juvenile Justice Act of 1977, chapter 13. 40 RCW,


for   an abuse of      discretion. State       v.   S. T., 139 Wn.   App.   915, 918, 163 P.3d 796 ( 2007); State v.


Horner, 53 Wn.          App.      806, 807, 770 P.2d 1056 ( 1989). A trial court abuses its discretion if its


decision is manifestly unreasonable or exercised on untenable grounds or for untenable reasons.


                                                                 3
No. 43771 -6 -II



State   v.   Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 ( 2003).         The juvenile court' s authority to

impose restitution is purely statutory. State v. Hiett, 154 Wash. 2d 560, 563, 115 P.3d 274 ( 2005).

The juvenile restitution statute, RCW 13. 40. 190, provides in relevant part:

              1)( a) In its dispositional order, the court shall require the respondent to make
             restitution to any persons who have suffered loss or damage as a result of the
             offense committed by the respondent.

             2) Regardless of the provisions of subsection ( 1) of this section, the court shall
             order restitution in all cases where the victim is entitled to benefits under the
             crime victims' compensation act, chapter 7. 68 RCW.


 Emphasis       added.)   In State   v.       R., 147 Wash. 2d 91, 96, 51 P.3d 790 ( 2002), our Supreme
                                          A. M.


Court held that RCW 13. 40. 190' s use of the mandatory term " shall" requires juvenile courts to

impose restitution. In so holding, our Supreme Court reasoned that a 1997 legislative

amendment to the juvenile restitution statute divested the juvenile court of the discretion it once


had when deciding whether to impose restitution and in setting the amount of restitution

             R., 147 Wash. 2d at 96.
imposed. A. M.


             Despite the clear mandatory language of RCW 13. 40. 190, LLL argues that the juvenile

court had discretion to impose -
                               ornot-to impose restitution and to set the amount of restitution,


citing State     v.   Gray,   174 Wash. 2d 920, 924, 280 P.3d 1110 ( 2012), and State v. Hunotte, 69 Wn.


App. 670,       674, 851 P.2d 694 ( 1993).      But Gray does not assist LLL' s argument because that

opinion addressed RCW 9. 94A.753, the restitution statute applicable to sentencing in adult

criminal offenses, and not         RCW 13. 40. 190, the juvenile     restitution statute at   issue here. 174
Wash. 2d at 924. And unlike the juvenile restitution statute, RCW 9. 94A.753 contains permissive


language that " grants trial       courts ` broad power'   to   order and   modify   restitution."   Gray, 174
Wash. 2d at 925 ( quoting State v. Enstone, 137 Wash. 2d 675, 679, 974 P.2d 828 ( 1999)).



                                                           M
No. 43771 -6 -II



           Hunotte also does not assist LLL' s argument because that case was decided before the

1997 legislative amendments to RCW 13. 40. 190, and before our Supreme Court' s decision in

           2
A.M.
   R.           As   we   recently   noted       in State   v.   R. G. P.,       175 Wash. App. 131, 137 n. 6, 302 P.3d 885,

review denied, 178 Wash. 2d 1020 ( 2013):


           RGP       cites   State   v.    Hunotte, ...          for the     proposition    that in juvenile   cases, "[   t]he
           decision to impose restitution and the amount thereof are within the trial court' s
           discretion."         This       proposition —also           found in other cases prior to the A. M.
                                                                                                             R.
           decision, such as State v. Landrum, 66 Wash. App. 791, 795 n. 4, 832 P.2d 1359
            1992) — is no longer tenable in light of the clear mandate supplied by the AMR.
           court.




 Alteration in original.)


           Following A. M.R., we hold that the juvenile court did not err when it concluded that it

was required to impose restitution under RCW 13. 40. 190.


               LLL also appears to contend that the juvenile court abused its discretion by imposing

restitution for her deceased infant' s funeral expenses because LLL' s mother made the funeral

arrangements and agreed               to pay those          expenses.            Again, we disagree.


               RCW 13. 40. 190( 2) requires the juvenile court to impose restitution " in all cases where


the victim is entitled to benefits under the crime victims' compensation act, chapter 7. 68 RCW."

Here, as the victim of LLL' s crime of second degree manslaughter, her deceased child was

entitled       to up to $ 5, 750 in       burial   expenses under            RCW 7. 68. 070( 1)(    c).   The fact that LLL' s


mother made the funeral arrangements for the victim had no bearing on the juvenile court' s

decision to impose restitution; once the Crime Victim' s Compensation program agreed to pay

2
    LLL'   s reliance on      State       v.   Young, 63    Wn.     App.         324, 333 -34, 818 P.2d 1375 ( 1991), and State v.
Shannahan, 69 Wn.    App. 512, 849 P.2d 1239 ( 1993), is similarly misplaced as those cases do not
address RCW 13. 40. 190 and A.M.R. 's holding that the juvenile restitution provisions of RCW
13. 40. 190 are mandatory upon the juvenile court.



                                                                             I
No. 43771 -6 -II


those   expenses, restitution was   mandatory   under   RCW 13. 40. 190( 2). Because the juvenile court


did not abuse its discretion in concluding that it was required to impose restitution under RCW

13. 40. 190, we affirm.


         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                                7

                                                                        Worswick, C. J.




                                                        0